

Exhibit 10.3(h)(ii)


THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN
(Effective January 27, 2017)


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NONEMPLOYEE DIRECTORS
(WITH RELATED DIVIDEND EQUIVALENTS)


RESTRICTED STOCK UNITS GRANTED TO
[Director’s Name] ON [Grant Date]


This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.


1.    DESCRIPTION OF YOUR RESTRICTED STOCK UNITS. You have been granted
[# units] restricted stock units (“RSUs”) and an equal number of related
dividend equivalents. The “Grant Date” of your Award is [Grant Date]. Each whole
RSU represents the right to receive one full Share for each vested whole RSU at
the time and in the manner described in this Award Agreement. Each dividend
equivalent represents the right to receive additional RSUs (determined in
accordance with Section 5) in respect of the dividends that are declared and
paid during the period beginning on the Grant Date and ending on the Settlement
Date (as described in Section 4(a)) with respect to the Share represented by the
related vested RSU. To accept this Award Agreement, you must return a signed
copy of this Award Agreement no later than [Return Date], to [Third Party
Administrator] (the “Third Party Administrator”) as follows:


[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]


2.
INCORPORATION OF PLAN AND DEFINITIONS.



(a)
This Award Agreement and your RSUs and dividend equivalents are granted pursuant
to and in accordance with the terms of The Scotts Miracle-Gro Company Long-Term
Incentive Plan effective January 27, 2017 (the “Plan”). All provisions of the
Plan are incorporated herein by reference, and your RSUs and dividend
equivalents are subject to the terms of the Plan and this Award Agreement. To
the extent there is a conflict between this Award Agreement and the Plan, the
Plan will govern.



(b)
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.







--------------------------------------------------------------------------------




3.
VESTING. The RSUs described in this Award Agreement, including any RSUs credited
pursuant to Section 5 on or prior to the Vesting Date (as defined below) will
vest as follows:



(a)
General Vesting. On the earlier of (i) the first anniversary of the Grant Date,
or (ii) the date of the Company’s next Annual Meeting of Shareholders (the
“Vesting Date”), your RSUs described in this Award Agreement will become 100%
vested on the Vesting Date. Any RSUs received pursuant to Section 5 following
the Vesting Date will be 100% vested on the date they are credited to you;


or


(b)
Accelerated Vesting. Your RSUs described in this Award Agreement, including any
RSUs credited pursuant to Section 5, will become 100% vested as of the date you
Terminate because of your death or because you become Disabled. For purposes of
this Award Agreement, “Disabled” means that you have been determined to be
totally disabled by the Social Security Administration.



4.    SETTLEMENT.


(a)
Subject to the terms of the Plan and this Award Agreement, unless you have made
a settlement election under subsection (d) below, your vested RSUs, including
any RSUs credited pursuant to Section 5, shall be settled in a lump sum as soon
as administratively practicable, but no later than 90 days following the
earliest date to occur of: (i) your Termination; (ii) your death, (iii) your
Disability, or (iv) the third anniversary of the Grant Date (the “Settlement
Date”). Your whole RSUs shall be settled in full Shares, and any fractional RSU
shall be settled in cash, determined based upon the Fair Market Value of a Share
on the Settlement Date.



(b)
Except as provided in Section 5 below, you will have none of the rights of a
shareholder with respect to Shares underlying the RSUs unless and until you
become the record holder of such Shares.



(c)
If there is a Change in Control, your RSUs, including any RSUs credited pursuant
to Section 5, may vest in accordance with the Plan. See the Plan for further
details.



(d)
Notwithstanding subsection (a) above, subject to the terms of the Plan and this
Award Agreement, you may make an election to provide that if your Termination
occurs before the third anniversary of the Grant Date, your vested RSUs,
including any RSUs credited pursuant to Section 5, shall be settled in a lump
sum as soon as administratively practicable, but no later than 90 days following
the third anniversary of the Grant Date. For such an election to be effective,
you must have completed such an election on a form provided by the Company no
later than December 31st of the year before the year in which the Grant Date
occurred. If you do not complete the election form within such time period
provided in the form, you will receive your vested RSUs as provided in
subsection (a) above.





2



--------------------------------------------------------------------------------




5.    DIVIDEND EQUIVALENTS. With respect to each dividend equivalent:


(a)
If a cash dividend is declared and paid on the Shares underlying the RSUs, you
will be credited with an additional number of RSUs equal to the quotient of:



(i)
The product of (I) the number of RSUs granted under this Award Agreement
(including additional RSUs previously credited in accordance with this Section
5) that have not been settled as of the dividend payment date, multiplied by
(II) the amount of the cash dividend paid per Share; divided by



(ii)
The Fair Market Value (which shall be equal to the closing price) of a Share on
the date such cash dividend is paid.



(b)
If a Share dividend is declared and paid on the Shares underlying the RSUs, you
will be credited with an additional number of RSUs equal to the product of:



(i)
The number of RSUs granted under this Award Agreement (including additional RSUs
previously credited in accordance with this Section 5) that have not been
settled as of the dividend payment date, multiplied by



(ii)
The number of Shares paid as a dividend per Share.



(c)
Any additional RSUs credited pursuant to this Section 5 shall be subject to the
same terms and conditions as the RSUs granted pursuant to Section 1 above.



(d)
Any fractional number of RSUs resulting from the calculations under this Section
5 shall be rounded to the nearest whole Share.



6.    FORFEITURE. Except as otherwise provided in Section 3, if you Terminate
prior to the Vesting Date your RSUs will be forfeited immediately.


7.    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.


8.    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any RSUs and related dividend equivalents that vest before you die but
are settled after you die. This may be done only on a Beneficiary Designation
Form and by following the rules described in that Form. The Beneficiary
Designation Form does not need to be completed now and is not required as a
condition of receiving your Award. However, if you die without completing a
Beneficiary Designation Form or if you do not complete that Form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.


9.    TRANSFERRING YOUR RSUs AND RELATED DIVIDEND EQUIVALENTS. Except as
described in Section 8, your RSUs and related dividend equivalents may not be
transferred to another person. Also, the Committee may allow you to place your
RSUs and related dividend


3



--------------------------------------------------------------------------------




equivalents into a trust established for your benefit or the benefit of your
family. Contact the Third Party Administrator for further details.


10.    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.


11.    OTHER AGREEMENTS AND POLICIES. Your RSUs and the related dividend
equivalents will be subject to the terms of any other written agreements between
you and the Company or any Affiliate or Subsidiary to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award Agreement. Your RSUs and related dividend equivalents granted under the
Plan shall be subject to any applicable Company clawback or recoupment policies,
share trading policies and other policies that may be implemented by the Company
from time to time.


12.    ADJUSTMENTS TO YOUR RSUs. Subject to the terms of the Plan, your RSUs and
the related dividend equivalents will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of Shares
underlying your RSUs will be adjusted to reflect a stock split).


13.    YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.


By signing below, you acknowledge and agree that:


(a)    A copy of the Plan has been made available to you;


(b)    You understand and accept the terms and conditions of your Award;


(c)
By accepting this Award under the Plan, you agree to all Committee
determinations as described in the Plan and this Award Agreement;



(d)
You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and



(e)
You must return a signed copy of this Award Agreement to the address given above
before [Date].



4



--------------------------------------------------------------------------------




[PARTICIPANT NAME]


By: _______________________________




Date signed: ________________________
THE SCOTTS MIRACLE-GRO COMPANY


By: ___________________________________
[Officer Name]
[Officer Title]
 Date signed: ____________________________
  





5

